Case 1:18-cr-00134-KAM Document 100 Filed 01/16/20 Page 1 of 1 PageID #: 749

                                                              Verdict Form
                                                         January 16^ 2020

                                                        Court Exhibit 3A
UNITED STATES DISTRICT COURT
EASTERN   DISTRICT OF NEW YORK
                                                                      IN CLERK S OFFICE
                                        •X                      U.S. DISTRICT COURT E D   N.Y



UNITED STATES OF AMERICA,                                       ir    JAN 1 6 202
                                              Verdict Form
            -against-                                           BROOKLY^l OF
                                              18-CR-134 (KAM)
DONVILLE INNISS,


                 Defendant.


                                         X




                                 COUNT ONE
                      (Money Laundering Conspiracy)

On the charge of conspiracy to commit money laundering in COUNT
ONE, how do you find the defendant?

            Guilty                                  Not Guilty

                                 COUNT TWO
                     (Money Laundering: August 2015)

On the charge of money laundering in COUNT TWO, how do you find
the defendant?


            Guilty                                  Not Guilty


                               COUNT THREE
                     (Money Laundering: April 2016)

On the charge of money laundering in COUNT THREE, how do you
find the defendant?


            Guilty                                  Not Guilty


Dated:
         (Month) (Date) (Year)
         Brooklyn, New York


                                                    Jury Foreperson
